Upon consideration of the petition filed on the 4th day of April 2005 by Defendants (N. Earl Jones, Jr. Specialty Contract Services, LLC, and River Run Investments and Third-Party Plaintiffs N. Earl Jones, Jr. and Specialty Contract Services) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of June 2005."